PER CURIAM.
Tyrone Jones appeals the judgment and sentence imposed after he admitted to violating community control by failing to remain confined to his residence. We have reviewed the record and find no error. However, the order revoking Jones's community control failed to identify which condition of community control Jones violated. Accordingly, we remand for the trial court to enter a judgment specifying which condition Jones violated. E.g., Roberts v. State, 76 So.3d 1047, 1048 (Fla. 5th DCA 2011).
AFFIRMED and REMANDED for entry of an amended judgment.
COHEN, C.J., BERGER and LAMBERT, JJ., concur.